





CITATION: R. v. Ward, 2011 ONCA 81



DATE: 20110131



DOCKET: C47163



COURT OF APPEAL FOR ONTARIO



Doherty, Laskin and Gillese JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Christopher Russell Ward



Appellant



Daniel J. Brodsky, for the appellant



Amy Alyea, for the respondent



Heard and released orally: January 26, 2011



On appeal from the conviction
          entered on October 31, 2003 and the sentence imposed on October 14, 2005 by
          Justice G. Patrick Smith of the Superior Court of Justice, sitting without a
          jury.



ENDORSEMENT



[1]

In October 2005, G.P. Smith J. declared the appellant, Christopher Ward
    to be a dangerous offender and sentenced him to an indeterminate sentence in a
    penitentiary.  The sentencing judge, in his words, could not conclude that the
    public threat that Mr. Ward poses can be reduced to an acceptable level through
    either a determinate period of detention or a determinate period of detention
    followed by a long-term supervision order.

[2]

Mr. Ward appeals the finding that he is a dangerous offender.  In his
    factum, he seeks either a determinate sentence for his index offence, the
    aggravated assault of a woman he had been dating, or to be designated a
    long-term offender.  In oral argument, Mr. Ward limits his request to a
    long-term offender designation.  Mr. Ward submits that the sentencing judge
    erred in excluding the possibility that the risk to the public he poses can be
    managed in the community.  He relies on the evidence of the area director for
    Correction Services Canada and the parole officer in the northwest region.

[3]

We do not accept Mr. Wards submission.  Importantly, neither the area
    director nor the parole officer testified that Mr. Ward was manageable in the
    community.  Moreover, in his thorough and well-reasoned decision, the sentencing
    judge considered the submission Mr. Ward now raises and the evidence he relies
    on and yet concluded at para. 107 of his reasons:

it is abundantly evident to me there is no system
    or infrastructure in place that could effectively supervise and manage the risk
    of Mr. Ward re-entering society.  Given his past history, personality profile
    and lack of self-awareness, I find that there would have to be constant
    supervision to ensure the safety of the public from future violent outbursts
    that would likely involve women with whom he has an intimate relationship. 
    Constant supervision is neither possible nor reasonable.

[4]

The sentencing judge also concluded at para. 109 of his reasons that The
    imposition of all the usual release conditions, including treatment and even
    electronic monitoring, would not  reduce the level of risk of releasing Mr.
    Ward into society to a reasonable and acceptable level.  These conclusions are
    amply grounded in the record before the sentencing judge.  He summarizes in a
    series of bullet points at para. 99 of his reasons the evidence he relies on.

[5]

We agree with the sentencing judges assessment that this evidence
    overwhelmingly shows that the risk Mr. Ward posses to society cannot be
    controlled now or in the future.

[6]

Accordingly, the appeal is dismissed.

Doherty J.A.

John Laskin J.A.

E.E. Gillese
    J.A.


